Exhibit 10.17

LOGO [g23646ex10_17pg1.jpg]

ADOPTED ON SEPTEMBER 1, 1995

AMENDED AND RESTATED ON DECEMBER 17, 2008

Description of the Program

Name. The name of this benefit program shall be the “Directors Compensation
Program.”

Purpose. The purpose of the Directors Compensation Program is to enable Sypris
Solutions, Inc. (the “Company”) to attract, retain and motivate experienced
directors by providing compensation that is competitive with compensation
offered to directors of other similarly-situated public corporations in the
United States.

Eligibility and Participation. Only “Eligible Directors,” defined as those
members of the Board of Directors of the Company (the “Board”) who are not
otherwise employed by the Company, its subsidiaries or any affiliate of the
Company in any other capacity, are eligible to participate in the Directors
Compensation Program. Any Eligible Director on the Board as of January 1, 2007
(the “Effective Date”) and thereafter shall be eligible for compensation under
the Directors Compensation Program.

Compensation. Eligible Directors shall be compensated as set forth below:

 

  (a) Annual Retainer.

(i) Amount. Each Eligible Director shall receive an annual retainer in the
amount set forth on Exhibit 1 hereto (the “Annual Retainer”). In the event that
an Eligible Director is initially elected to the Board at a time other than the
date of the Company’s annual stockholders’ meeting, he or she shall receive a
prorated Annual Retainer (the “Prorated Annual Retainer”) (together with The
Annual Retainer, the “Fees”) the amount of which is to be determined by
multiplying the Annual Retainer by a fraction, the numerator of which shall be
the number of full months which have elapsed since the date of the Director’s
initial election to the Board and the next annual stockholders’ meeting and the
denominator of which shall be 12.

(ii) Payment. The Annual Retainer or the Prorated Annual Retainer, as
applicable, shall be earned by the Eligible Directors and paid by the Company in
equal quarterly installments for each Eligible Director. The quarterly
installments of the Annual Retainer or Prorated Annual Retainer shall be
payable, in arrears by checks issued to each Eligible Director no later than the
15th calendar day following the end of each of the Company’s fiscal quarters
during which the respective Eligible Director served on the Board.

Expense Reimbursement. Each Eligible Director shall be reimbursed for travel and
other expenses incurred in the performance of his or her duties.

 

Page 1 of 2



--------------------------------------------------------------------------------

Administration. The Directors Compensation Program is administered by the
Compensation Committee of the Board. The Committee members are selected by the
Board and have no specific term of office.

Resignation from the Board of Directors. The resignation of any Eligible
Director shall cause such director to be ineligible to receive any amount of the
Fee installments not yet earned by him or her as of the date of resignation.

Program Termination or Modification. The Compensation Committee shall review the
Directors Compensation Program on at least an annual basis and may make changes,
alterations or modifications to the program which are deemed to be in the
Company’s best interest. Any change, alteration or modification shall be made by
a written instrument consented to by the Board. The Board may similarly
terminate the Directors Compensation Program at any time if, in the judgment of
the Board, such termination is in the Company’s best interest.

IN WITNESS WHEREOF, the Company has caused this Directors Compensation Program
to be executed in its name and on its behalf on December 17, 2008.

 

SYPRIS SOLUTIONS, INC.

By:

 

 

  Jeffrey T. Gill   President and CEO

 

Page 2 of 2